Sara L. Gabin, OSB #81234
Internet E-mail address: slgabin@pacifier.com
Sara L. Gabin, P.C., Attorney at Law
14523 Westlake Drive
Lake Oswego, Oregon, OR 97035-7700
Telephone: 503.620.3171
Fax: 503.620.3365
Attorney(s) for: Christon Thomas Barkhoeffer




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

CHRISTON THOMAS BARKHOEFFER,                                           Case No. 3:17-cv-01603 SB

                                     Plaintiff,
                                                         ORDER AWARDING ATTORNEY FEES
                vs.                                      UNDER 42 U.S.C. §406(b)

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                                     Defendant.

       This court, having reviewed the Memorandum of plaintiff’s counsel, and being otherwise

fully advised

       HEREBY AWARDS attorney fees pursuant to 42 U.S.C. §406(b), in the amount of

$7,070.50, and after offsetting Equal Access to Justice (EAJA) fees of $4,652.90, previously

awarded to plaintiff and remitted to plaintiff’s counsel, net §406(b) fees of $2,417.60.

       DATED this 15th             day of March, 2020.




                                              Stacie F. Beckerman
                                              U.S. Magistrate Judge


ORDER AWARDING ATTORNEY FEES UNDER 42 U.S.C. §406(b)
                                                                                                   Page 1
